NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-3085-16T3
                                                                    A-4501-16T3

AGUSTIN GARCIA,

         Plaintiff-Appellant,

v.

BERGEN COUNTY PROSECUTOR'S
OFFICE and NEW JERSEY OFFICE
OF THE ATTORNEY GENERAL,

     Defendants-Respondents.
________________________________

                   Argued telephonically January 30, 2019 –
                   Decided May 17, 2019

                   Before Judges Haas and Sumners.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-6475-16.

                   Agustin Garcia, appellant pro se.

                   Craig P. Bossong argued the cause for respondent
                   Bergen County Prosecutors (Florio Perrucci Steinhardt
                   & Cappelli, LLC, attorneys; Craig P. Bossong, of
                   counsel and on the brief; Michael P. Marotta, on the
                   brief).
            Aziz O. Nekoukar, Deputy Attorney General, argued
            the cause for respondent New Jersey Attorney General
            (Gurbir S. Grewal, Attorney General, attorney;
            Raymond R. Chance, III, Assistant Attorney General,
            of counsel; Aziz O. Nekoukar, on the brief).

PER CURIAM

      These two appeals have been calendared back-to-back for the purpose of

a single opinion. They both involve unsuccessful efforts by plaintiff Agustin

Garcia to obtain records, a videotape, an interrogation report and an audiotape

from defendants Bergen County Prosecutor's Office (BCPO), New Jersey

Attorney General's Office (OAG), and Ridgefield Police Department (RPD)

under the Open Public Records Act (OPRA), N.J.S.A. 47:1A-1 to -13, and the

common law right of access, related to his conviction for murdering his ex-

girlfriend on her wedding day in 1999.

      After analyzing the facts and law, Assignment Judge Bonnie J. Mizdol

entered orders of dismissal and rendered extensive written decisions.       She

determined that plaintiff was provided some of the sought-after records and

copies of the videotape and audiotape in discovery from his prosecution for

murder.   She further determined that he had no legitimate interest in the

videotape and audiotape following the denial of his three unsuccessful post -




                                                                       A-3085-16T3
                                         2
conviction relief (PCR) petitions. We affirm substantially for the thoughtful

reasons given by Judge Mizdol.

                                         I

      An extensive recitation of the events underlying plaintiff's OPRA and

common law requests is not necessary, as they are more fully discussed in this

court's four unpublished opinions, which are noted below, regarding appeals of

his convictions, sentences and PCR petitions. We, however, provide a brief

summary as a backdrop to our decision.

      Following a lengthy jury trial, plaintiff was convicted of the murder of his

ex-girlfriend, two weapons related offenses, and two counts of endangering the

welfare of a child. The convictions arose out of an incident in which plaintiff

appeared uninvited at his ex-girlfriend's wedding and shot and killed her at close

range in the presence of witnesses, including children.         The shooting was

captured by the wedding videographer on high-resolution video tape, which was

copied exactly by RPD Lieutenant David Cassirer to a VHS tape for viewing in

court. Contrary to what the tape revealed, plaintiff testified that after he entered

the bride's house where the wedding was being held, her brother and others

attacked him, he reached for his gun to protect himself, and at some point during

the struggle he blacked out and learned that the bride had been killed. Plaintiff


                                                                           A-3085-16T3
                                         3
also claimed that upon learning of the bride's death, he stated he wanted to kill

himself. After the final shot, plaintiff was restrained when he attempted to

reload the gun.

      Plaintiff was sentenced to life in prison, with thirty years of parole

ineligibility, for murder; a consecutive four-year term for third-degree unlawful

possession of a weapon; and two concurrent four-year terms for endangering the

welfare of a child. We affirmed plaintiff's convictions and sentences for murder

and the weapons offenses, but reversed the convictions on the two counts of

endangering the welfare of a child. State v. Garcia, No. A-3939-01 (App. Div.

May 11, 2004). Plaintiff's petition for certification was denied. State v. Garcia,

181 N.J. 545 (2004).

      Plaintiff thereafter filed three unsuccessful petitions for post-conviction

relief. State v. Garcia, No. A-5437-06 (App. Div. Nov. 6, 2009); State v. Garcia,

No. A-3198-09 (App. Div. Aug. 12, 2011); State v. Garcia, No. A-2764-10 (App.

Div. May 16, 2013).

                                        II

      We now address plaintiff's contentions and Judge Mizdol's orders in the

two matters before us.




                                                                         A-3085-16T3
                                        4
                                         A.

      A-3085-16

      1. 2014 OPRA/Common Law Confession Request

      In October 2014, plaintiff submitted an OPRA and common law request

to the RPD seeking the following records, information and video/audio

recordings:

              1. Copy of log indicating names and titles of
              individuals who participated/observed my in-custody
              interrogation at/or around the facilities of Ridgefield
              Police (council chambers) on September 26, 1999,
              around the hours of 5:00-11:30 p.m.;

              2. Copy of any and all written recorded report and/or
              statement prepared and/or submitted to [the]
              Ridgefield police precinct supervisor or to any other
              governmental agency by each and every individual
              participant in my in-custody interrogation, including
              but not limited to, Lieutenant Brian T. Callahan,
              Detective Robert Anzilotti, Thomas P. Falotico and
              Dennis Suarez, among others;

              3. Copy of any and all interrogation video/audio tapes
              and resulting written transcripts and summary;

              4. Copy of Ridgefield Police precinct daily
              audio/video interrogation log, directly or listing for
              September 26, 1999, and for the entire month of
              September 1999;

              5. Copy of logs and/or record indicating [the] name of
              individuals who participated in the recording, editing,
              and/or transcribing of the video/audio tape of my in-

                                                                        A-3085-16T3
                                          5
            custody interrogation which occurred on September
            26, 1999, during the hours of 5:00-11:30 p.m.;

            6. Copy of daily log of video/audio tape conducted
            inside Ridgefield Police (council chambers) and/or
            any other of [sic] its facilities during the weeks
            preceding and following September 26, 1999;

            7. Copy of any and all regulation enacted under
            N.J.S.A. 40A:14-118, or other statute or regulation
            that carries the force of law, [and policy or procedure]
            requir[ing] the creation or retention of in-custody
            interrogation video-audio tape covering [the] day in
            question 09-26-99. Alternatively, certification by
            Record Custodian or competent person, affirming
            under oath that Bergen County Prosecutor’s Office
            was not obliged or required by any regulation, policy
            or procedure, to produce and/or maintain during [the]
            year 1999 in-custody interrogation audio-video tape
            and related government record.

            [(Emphasis added)].

The RPD denied the request because they did not possess the records requested.

      About two weeks later, plaintiff submitted the exact same request to the

BCPO. Shortly thereafter, the BCPO denied plaintiff's request, asserting that it

did not possess responsive records to request numbers one and three through six.

With respect to request number two, the BCPO replied that it possessed an

eighteen-page written report by Det. Anzilotti, which described a September 26,

1999 interview, but that it was exempt from disclosure, as it constituted a

"criminal investigatory record" pursuant to N.J.S.A. 47:1A-1.1.        Plaintiff's

                                                                        A-3085-16T3
                                       6
attorney acknowledged receipt of this report as item fifty-five in the BCPO's

discovery inventory from July 2000. With respect to the denial of request

number seven, the BCPO explained that its records custodians are not required

to conduct research under OPRA.

      Two weeks later, plaintiff mailed his notice of motion for an Order to

Show Cause (OTSC) with a verified complaint pertaining to the RPD and the

BCPO's denial of his OPRA and common law request for the records and

audiotape pertaining to his in-custody interrogation. Despite the court's receipt

of his complaint, it was never "filed" due to procedural deficiencies.

      2. 2016 OPRA/Common Law Wedding Videotape Request

      On August 15, 2016, plaintiff submitted another OPRA and common law

request to the BCPO, seeking the:

            "unedited-original wedding video tape" . . . plus any
            and all record[s] and related minutes in [BCPO's]
            possession pertaining to [the] seizure, storage, chain
            of custody manipulation, and/or management of this
            un-edited original wedding video tape seized . . . on
            September 16, 1999.

      A week later, the BCPO denied plaintiff's request, citing the "criminal

investigatory records" exemption of OPRA because a civilian made the tape,

which was not required to be made or maintained, and was being held by a law

enforcement agency in conjunction with a criminal investigation. N.J.S.A.

                                                                         A-3085-16T3
                                        7
47:1A-1.1. BCPO further explained that the remainder of the request for records

was denied because those records also constituted exempt criminal investigatory

records. N.J.S.A. 47:1A-1:1. Finally, BCPO asserted that plaintiff, through

discovery, already possessed a copy of the Seizure of Evidence report, which he

identified as potentially responsive and even attached it to his request.

      In response, plaintiff filed an OTSC and verified complaint against the

OAG and the BCPO, alleging violations of OPRA and the common law right to

access, and seeking assignment of counsel.          About six weeks before oral

argument, plaintiff filed a motion seeking to reactivate his previous "lawsuit"

with respect to his 2014 OPRA requests.

      3. Court Order/Decision

      On November 30, 2016, Judge Mizdol issued two orders: one, denying

plaintiff’s request to reactivate his 2014 OPRA/Common Law Confession

Request from the RPD and the BCPO; the other, denying his 2016

OPRA/Common Law Wedding Videotape Request to the BCPO and the OAG.

The judge issued a single written statement of reasons detailing her factual

findings and legal conclusions as to both orders.

      With respect to the wedding videotape request, the judge reasoned that

although the videotape was a government record under OPRA, it was exempt


                                                                            A-3085-16T3
                                        8
from disclosure because it was already provided to plaintiff via criminal

discovery. With respect to the other portion of the wedding videotape request –

"any and all record[s] and related minutes in [BCPO's] possession pertaining to

[the] seizure, storage, chain of custody, manipulation and/or management of this

un-edited[ ]original wedding video[tape] seized" – the judge found that the

request was overly broad under OPRA. N.J. Builders Ass'n v. N.J. Council on

Affordable Hous., 390 N.J. Super. 166, 177 (App. Div. 2007).

      In finding that the wedding videotape was not required to be released

under the common law, the judge found that in addition to having been in

possession of the videotape for nearly sixteen years, plaintiff had "no legitimate

interest" under Mason v. City of Hoboken, 196 N.J. 51, 67-68 (2008), in the

videotape. She reasoned that due to his three previously unsuccessful PCR

petitions – raising, among other things, the same arguments with respect to the

authenticity of the wedding videotape – plaintiff had no reasonable chance to

overturn his convictions.

      Judge Mizdol next addressed plaintiff’s 2014 OPRA/Common Law

Confession Request. She found that five (numbers one, three, four, five and six)

of the seven categories of items requested did not exist; thus BCPO could not

produce them. As for item number seven, the information sought required "legal


                                                                         A-3085-16T3
                                        9
research or certifications of facts," which the BCPO was not required to do under

N.J.S.A. 47:1A-1. See Burnett v. Cty. of Gloucester, 415 N.J. Super. 506, 515

(App. Div. 2010). And for the remaining request, item number two, the judge

found that because the report by Det. Anzilotti detailing the interrogation of

plaintiff was already provided to plaintiff with his criminal discovery, the BCPO

was not required to give it to him again. Bart v. City of Paterson Hous. Auth.,

403 N.J. Super. 609, 618 (App. Div. 2008). The judge also denied plaintiff’s

request for the report under the common law for the same reasons she applied in

denying the wedding videotape request.

      Plaintiff's subsequent motion for reconsideration was denied, and the

BCPO's cross-motion to preclude plaintiff from making future OPRA and

common law requests pertaining to his 2001 murder conviction absent the court's

approval was granted. In her written opinion, Judge Mizdol, relying upon Rule

4:49-2, D'Atria v, D'Atria, 242 N.J. Super. 392, 401 (Ch. Div. 1990), and

Palombi v. Palombi, 414 N.J. Super. 274, 288 (App. Div. 2010), explained

plaintiff failed to "demonstrate that the court acted in an arbitrary, capricious,

or unreasonable manner or failed to consider the probative value of evidence

presented. Further, there is no new or additional information provided by

plaintiff that he could not have provided on his first application for relief."


                                                                           A-3085-16T3
                                        10
      In granting the BCPO’s cross-motion, the judge, citing Rosenblum v.

Borough of Closter, 333 N.J. Super. 385, 390-97 (App. Div. 2000), exercised

her inherent authority to prevent the filing of frivolous litigation. She reasoned

that it was necessary for plaintiff to obtain prior approval to file complaints

because of his "history of repetitive and unsuccessful [PCR] applications" and

"repeated motions . . . alleging errors of law enforcement, the judiciary, the

BCPO, and his counsel without merit."

                                        B.

      A-4501-16

      1. 2016 OPRA/Common Law Audiotape Request

      On November 1, 2016, plaintiff submitted an OPRA and common law

request to the BCPO, seeking a "copy of [the] un-edited original" micro-cassette

audiotape, admitted as evidence in the 2001 murder trial. The audiotape, taken

from the victim's answering machine, recorded a conversation between plaintiff

and the victim. Plaintiff additionally requested "any and all record[s] and related

minutes in [the BCPO's] possession[,] pertaining to the seizure, storage, chain

of custody, manipulation and/or management" of the audiotape.

      About a week later, the BCPO denied plaintiff's request. With respect to

the audiotape, the agency replied that plaintiff was already provided a copy of


                                                                          A-3085-16T3
                                       11
the recording and, accordingly, was not entitled to receive another copy. As fo r

all records related to the audiotape's chain of custody, the BCPO responded:

            [T]he micro-cassette tape was provided to this office
            by Norma Rosario. Item 39, Receipt of Property
            Report, Item 90, Statement of Norma Rosario Taken
            on 12/9/99, Item 91, Interview Report of Norma
            Rosario, and Item 92, Statement of Norma Rosario
            taken on 2/10/00, listed in the attached discovery
            receipt are responsive to your request. You previously
            received all of these items and a requester is not
            entitled to obtain a record that he already received.

The BCPO also asserted that the audiotape and chain of custody documents were

exempt as a "public record" from disclosure under OPRA's definition of a

criminal investigatory record.

      The BCPO also denied the entirety of plaintiff's request under common

law because plaintiff did not "identif[y] [his] interest in obtaining the records[]"

and thus, the custodian could not conduct the necessary balancing of interests to

determine if plaintiff was entitled to the records sought.

      Almost three weeks later, plaintiff forwarded an OPRA request to the

OAG for a copy of the same audiotape it sought from the BCPO. The request

was denied because the audiotape was not made, maintained, kept on file or

received by the OAG.




                                                                           A-3085-16T3
                                        12
        Plaintiff then filed an order to show cause and verified complaint against

the OAG and the BCPO, seeking a copy of the audiotape and transcript of the

tape.

        2. Court Order/Decision

        On April 11, 2017, Judge Mizdol issued an order denying plaintiff's

request for these records pursuant to OPRA and the common law right of access.

She set forth her reasoning in an oral decision following oral argument, and

issued a written decision that same day. As to the OAG, the judge denied the

request finding "credible the OAG record custodian['s] certification that no such

responsive records exist in their possession." Despite agreeing with plaintiff

that the audiotape and transcript were government records under OPRA based

upon N. Jersey Media Grp. v. Twp. of Lyndhurst, 223 N.J. 553 (2015), the judge

denied his request because he had already received the requested records in his

criminal trial discovery. She credited the BCPO investigator's certification that

plaintiff's criminal trial counsel received the sought-after records.

        As for plaintiff's allegation that he does not possess an original of the

"unedited" audiotape, the judge was unmoved, stating he "had the opportunity

to inspect the original version of the document and/or the [audiotape] during

[the criminal] discovery some 16 years ago."         She also noted, "[o]n three


                                                                          A-3085-16T3
                                        13
separate occasions, the issues of evidence tampering and prosecutorial

misconduct were presented to the [t]rial [c]ourt in [PCR] [a]pplications. On

each occasion, the [t]rial [c]ourt gave no merit to those claims, and the Appellate

Division affirmed each denial." In sum, Judge Mizdol determined that plaintiff's

"exploitation" of OPRA in an attempt to "relitigate alleged evidentiary issues

from his criminal trial" would not advance OPRA's purpose to "ensure an

informed citizenry."

      The same reasoning applied to denying plaintiff's common law request for

the documents, according to Judge Mizdol. Plaintiff was not entitled to the

records because he had "no legitimate interest" in the replication of them due to

his three previous unsuccessful PCR appeals, which argued substantially the

same points challenging authenticity of the audiotape, as well as the videotape. 1




1
  After filing his notice of appeal, plaintiff filed a motion for reversal of Judge
Mizdol's April 11, 2017 order, and "granting of" his request for the audiotape.
He thereafter filed a motion to remand this appeal due to an incomplete
transcript as a result of inaudible portions of the April 11 transcript. On
October 16, this court denied plaintiff's motion, but partially remanded to the
Law Division to correct the oral argument transcript, which was unable to
document plaintiff's argument due to his telephonic appearance. After oral
argument was renewed on November 3, Judge Mizdol ordered that plaintiff
receive the corrected transcript at no cost to him and affirmed her April 11
order.


                                                                           A-3085-16T3
                                       14
                                III

In A-4501-16, plaintiff raises the following arguments:

      POINT I

      LAW DIVISION'S APRIL 11, 2017 JUDGEMENT
      AFFIRMING BCPO'S NOV. 9, 2017 DENIAL OF
      PLAINTIFF'S NOV. 1 2017 GOVERNMENT
      RECORD REQUEST, FOR "COPY OF UN-EDITED-
      ORIGINAL GOVERNMENT RECORD DESCRIBED
      IN COURT AS "'S-3' IS A PAPER EVIDENCE BAG
      LABELED NUMBER 2, FOR OUR CASE, CH99-31,
      THIS BAG CONTAINS A RADIO SHACK MICRO-
      CASSETTE TAPE THAT IS LABELED GLADYS,
      AND IT IS DATED 12/9/99. THERE ARE A
      COUPLE OF INITIALS ON IT ALSO, IS
      FACTUALLY ERRONEOUS, ARBITRARY,
      CAPRICIOUS, UNREASONABLE AND IS NOT
      SUPPORTED BY SUBSTANTIAL CREDIBLE
      EVIDENCE IN THE RECORD AS A WHOLE.
      THEREBY, DEPRIVING PLAINTIFF OF HIS
      RIGHT OF ACCESS UNDER OPEN
      GOVERNMENT RECORDS ACT (OPRA), [N.J.S.A.]
      47:1A-1-13, AND COMMON LAW RIGHT OF
      ACCESS.

      A.   DEFENDANT, BCPO'S ASSERTED GROUND
      "EXEMPT FROM RELEASE AS A CRIMINAL
      INVESTIGATORY RECORD" FOR ITS DENIAL OF
      REQUESTED "COPY OF UNEDITED-ORIGINAL[
      ]GOVERNMENT RECORD DESCRIBED IN
      COURT AS FOLLOWS: "'S-3', IS A PAPER
      EVIDENCE BAG LABELED NUMBER 102. FOR
      OUR CASE, CH99-31. THIS BAG CONTAINS A
      RADIO SHACK MICRO-CASSETTE TAPE THAT
      IS LABELED GLADYS, AND IT IS DATED 12/9/99.
      THERE ARE A COUPLE OF INITIALS ON IT,”

                                                          A-3085-16T3
                               15
      ALSO WAS REJECTED BY JUDGE APRIL 11, 2017
      FINDING.

      B.   LAW DIVISION’S APRIL 11, 2017 FINDING:
      "PLAINTIFF IS PRECLUDED UNDER OPRA
      FROM COMPELLING DISCLOSURE OF
      DOCUMENTS PLAINTIFF ALREADY HAS IN HIS
      POSSESSION. THUS, PLAINTIFF IS NOT
      ENTITLED TO DISCLOSURE" [AND] IS NOT
      SUPPORTED BY SUFFICIENT CREDIBLE
      EVIDENCE IN THE RECORD.

      [(emphasis omitted).]

In A-4501-16, plaintiff raises the following arguments:

      POINT I

      JUDGE'S 11-30-17 AND 02-13-17 JUDGMENTS,
      I.E., FACTUAL FINDING[S] AFFIRMING BCPO'S
      AUG. 25, 2016 DENIAL OF PLAINTIFF'S AUG. 15,
      2016 GOVERNMENT RECORD REQUEST, FOR
      "COPY OF UNEDITED- ORIGINAL WEDDING
      VIDEO TAPE" ARE ARBITRARY, CAPRICIOUS,
      UNREASONABLE AND IS NOT SUPPORTED BY
      SUBSTANTIAL CREDIBLE EVIDENCE IN THE
      RECORD AS A WHOLE. THEREBY, DEPRIVING
      PLAINTIFF OF HIS RIGHT OF ACCESS UNDER
      OPEN GOVERNMENT RECORD ACT ("OPRA"),
      [N.J.S.A.] 47:1A-1-13, AND COMMON LAW
      RIGHT OF ACCESS.

      A.  DEFENDANT, BERGEN COUNTY
      PROSECUTOR['S] OFFICE (HERE-IN-AFTER
      "BCPO") ONLY ASSERTED GROUND FOR
      DENIAL OF REQUESTED "COPY OF UNEDITED-
      ORIGINAL WEDDING VIDEO TAPE," I.E.,
      "EXEMPT FROM RELEASE AS A CRIMINAL

                                                          A-3085-16T3
                               16
INVESTIGATORY RECORD," WAS REJECTED BY
JUDGE FINDING: "THE WEDDING VIDEO DOES
NOT QUALIFY AS EXEMPT CRIMINAL
INVESTIGATORY RECORD . . . , "WARRANTING
GRANTING OF PLAINTIFF'S REQUEST
WITHOUT FURTHER PROCEEDING, IN [THE]
BEST INTEREST OF JUSTICE.

B.   DEFENDANT BCPO FAILED TO CARRY ITS
BURDEN OF PROVING [THE] JUDGE'S
FACTUALLY IRRATIONAL FINDING:
"PLAINTIFF IS NOT ENTITLED TO PRODUCTION
OF DOCUMENTS THAT HE ALREADY HAS IN
HIS POSSESSION," BUT NOT RAISED ON BCPO'S
AUG. 25, 2016 DENIAL AND DEFENDANT
BCPO['S] TURNING [OVER] OF TAMPERED OR
COMPOSITE COPY OF REQUESTED "UNEDITED-
ORIGINAL WEDDING VIDEO TAPE"
CONSTITUTED DENIAL OF ACCESS IN
VIOLATION OF [N.J.S.A.] 47:1A ET. SEQ., AND
COMMON LAW RIGHT OF ACCESS.

C.   JUDGE'S FINDING: ""ORIGINAL". . .
"UNEDITED" . . . VERSIONS OF THE EVIDENCE
DO NOT EXIST" IS CONTRADICTED BY HER
OWN FINDING[S.]" "THE WEDDING VIDEO IS
MAINTAINED AND KEPT ON FILE BY THE
BERGEN COUNTY PROSECUTOR'S OFFICE
[EMPHASIS ADDED]." THIS ISSUE WAS NEVER
RAISED ON BCPO'S AUG. 25 2016 DENIAL,
WHICH, AS A MATTER OF FACT,
CONTRADICTED THIS COURT'S IRRATIONAL
FINDING AFFIRMING: "THE REQUESTED
"[]COPY OF UNEDITED-ORIGINAL WEDDING
TAPE IS IN STORAGE . . . FOR THE PURPOSE OF
THIS RESPONSE, I SHALL ASSUME THE THAT
THE VIDEOTAPE IS STILL IN THE FILE AND
UNDAMAGED."

                                              A-3085-16T3
                    17
            D.   DURING NOV. 30, 2016 ORAL ARGUMENT,
            ALTHOUGH [THE] COURT'S OCT. 27, 2016
            SCHEDULING ORDER INDICATED "ORAL
            ARGUMENT ON NOVEMBER 20, 2016, THERE
            WAS NO ORAL ARGUMENT CONCERNING THE
            REQUESTED IN-CUSTODY INTERROGATION
            AUDIO-VIDEO TAPE, INSTEAD, JUDGE MIZDOL
            IRRATIONALLY, CAPRICIOUSLY, AND
            UNREASONABLY DISMISSED THIS MATTER
            WITHOUT EVEN CONSIDERING
            OVERWHELMING EVIDENCE IN THE RECORD,
            EVEN DISMISSING RIDGEFIELD POLICE
            DEPARTMENT WHO NEVER FILED PAPERS IN
            OPPOSITION ADHERING TO [THE] COURT'S
            OCT. 27, 2016 SCHEDULING ORDER.

            POINT II

            COURT'S 11-30-16 AND 02-13-17 DISMISSAL OF
            RIDGEFIELD POLICE DEPARTMENT WAS
            BASED ON AN OBJECTIVELY INCORRECT,
            IRRATIONAL AND UNREASONABLE BASIS,
            WHEREBY, THIS DEFENDANT NEVER
            RESPONDED [TO THE] ORDER TO SHOW
            CAUSE, THEREBY, DEPRIVING THE COURT OF
            MEANINGFUL RECORD NECESSARY FOR
            OBJECTIVE REVIEW OF CASE MERIT.

            [(emphasis omitted).]

      Having considered plaintiff's contentions, we conclude they are without

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

We therefore affirm substantially for the reasons stated by Judge Mizdol in




                                                                       A-3085-16T3
                                      18
connection with her written and oral opinions in both appeals. We add the

following brief comments.

      "OPRA provides for ready access to government records by the citizens

of this State." Burnett v. Cty. of Bergen, 198 N.J. 408, 421-22 (2009) (citing

Mason, 196 N.J. at 64-65). "The purpose of OPRA 'is to maximize public

knowledge about public affairs in order to ensure an informed citizenry and to

minimize the evils inherent in a secluded process.'" Times of Trenton Publ'g

Corp. v. Lafayette Yard Cmty. Dev. Corp., 183 N.J. 519, 535 (2005) (quoting

Asbury Park Press v. Ocean Cty. Prosecutor's Office, 374 N.J. Super. 312, 329

(Law Div. 2004)). Accordingly, OPRA directs that "all government records

shall be subject to public access unless exempt," and "any limitations on the

right of access . . . shall be construed in favor of the public's right of access."

N.J.S.A. 47:1A-1. Yet, a governmental entity is not required to reproduce

records already in the requestor's possession. Bart, 403 N.J. Super. at 618 ("It

is undisputed that [plaintiff] . . . had within his possession a copy of the

[document] at issue; indeed, he attached a copy to the complaint he filed with

the Council. He could not have been denied access to the document, . . . if he

already had the document he sought.")




                                                                          A-3085-16T3
                                       19
      We review a trial judge's legal conclusions concerning access to public

records under OPRA de novo. Drinker Biddle & Reath, LLP v. N.J. Dep't of

Law and Pub. Safety, 421 N.J. Super. 489, 497 (App. Div. 2011). We will not

disturb factual findings as long as they are supported by adequate, substantial

and credible evidence. See Meshinsky v. Nichols Yacht Sales, Inc., 110 N.J.

464, 475 (1988).

      Under common law, to constitute a public record, three elements must be

met: (1) the document be a written memorial; (2) the document be made by a

public officer; and (3) the officer be authorized by law to make it. Bergen Cty.

Imp. Auth. v. N. Jersey. Media Group, Inc., 370 N.J. Super. 504, 518 (App. Div.

2004). To gain access to materials under the common law right of access: "(1)

'the person seeking access must establish an interest in the subject matter of the

material'; and (2) 'the citizen's right to access must be balanced against the

State's interest in preventing disclosure.'"   Mason, 196 N.J. at 67 (quoting

Keddie v. Rutgers, 148 N.J. 36, 50 (1997)).

      Guided by these principles, we see no reason to disturb Judge Mizdol's

orders. Based upon her credible factual findings, the judge correctly dismissed

plaintiff's complaints as there was no basis under OPRA and common law

entitling him to the requested documents, especially the videotape and audiotape


                                                                         A-3085-16T3
                                       20
that were already provided during the prosecution of the criminal charges

against him.

      Affirmed.




                                                                 A-3085-16T3
                                  21